IN THE MATTER OF THE PETITION                    •       IN THE COURT OF APPEALS
    FOR REINSTATEMENT OF                             •       OF MARYLAND
    ROLANDO VINCENTE LEE
    TO THE BAR OF MARYLAND

                                                     •       Misc. Docket AG, No. 123

                                                     •       September Term, 2016

****************************************************

                                            ORDER

           Upon consideration of the Petition for Reinstatement to the Maryland Bar filed by

    Petitioner, Rolando Vincente Lee, and the response of Bar Counsel filed in the above

    entitled case, it is this 28th day of        July         ,2017

           ORDERED, by the Court of Appeals of Maryland, that the Petition for

   Reinstatement of Rolando Vincente Lee be, and it is hereby, granted, and it is further

           ORDERED, that the Clerk of the Court shall replace the name of Rolando

   Vincente Lee upon the register of attorneys entitled to practice in this Court and certify

   that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial

   tribunals in this State.




                                                  /s/ Mary Ellen Barbera
                                                  Chief Judge